ORDER
This is the time set for oral argument on petitioner’s application for a stay. Telephonic oral argument is had with Kevin E. Kane participating for petitioner, and Vincent J. Festa participating for the state before the duty justice. Following oral argument, the duty justice took the matter under advisement. LATER:
IT IS ORDERED denying petitioner’s application for a stay.
It appearing to the Court that the denial of the application for a stay moots the petition for review,
IT IS FURTHER ORDERED dismissing the petition for review. Of course, any order herein is without prejudice to any rights the petitioner may have hereafter either in the trial court or on appeal following trial court proceedings.
/s/ James Moeller
JAMES MOELLER
Vice Chief Justice